•
             •



-·


,,
'II,
 ,,

 ",,
~.
,,
       ,,

       ,,"
•
•
 •
-----~-d_eJ}~ufeL_76/s   a&Y- Yo/   c2£~:.~~·'£/.~~,;::;;a,;·:&-)Y·----
                                                     ;s;;;..::-


        %JJ1



                             ~~ 5~/h£r&:-
                            Z~~~u~~J·
                                                     ~




                             &&:.~!_~ C5Id/2t3£,

-.             -

                            {;_ff_£NY~--a

                                        '        .




                           Dh/f//L~J2
                                                                  I    _.,.   ...---   ..... -
                                                                  ~.



                                                                        '




-·                                          ·;
                                             '




                                            '
                                            li
•
                      IV 7/




-·                    /




•    f-t.. ~~-~ 5ec
•   'I   •
  •
_____,_ge_/a~ h~-cbe~~_L~CC.CCH~/ :&c. ILA/&1-t/t'.~ a~'----­
--~--t-L-4~--~L~c9~ ~zv~~Lt...JJ!_/-t... /1:lJ ~~~-aL ~ tx/c;.-k¥'":s.~~---
-----le:.lkhs&!£i-i~~Lf1sLis CYL6_e~~~_4epr_al £d_ ..2-.,.~s...._r_ _ _ _ __
          4n&a£ (/,. S. ( , .i.Jd.iei-- re../a/,r bP-5 -/)_!_ed_---lM~~~~~;=.c_...!::t:r::..;:::!t._~f:::...j_ _ __
____      (Pd__;,~,L wr.f/2 d__j~_s_CiirfZus_,iac.,;-Z ~Y- £.-.M.S,____ _ __
--"------ll.tzo~;'2~ ~s ~ k~ 6e~ (ftq,.&t~#ep/ ~                                  tda/tx-'""'-''-------
--'---'-----i~dthl- a__/.tt:_&¥'~~                         UGS    t.JV/'ljLJ/,~!e i?t Pltlf-.5 .tJ./k.r . ~ la~ts c(..;4Jff',;- ~~                #



           lLd?!~~i;]-~~~s             de.    f?-rtJCefS   /1td~~ /~tP-r€.,#_



-·.                                             -
•
                                                                                                                                                                                                               'I
    _:--11
    --~                 . •'' . -...                                                       . ·;..··- -.                                                                                                        :)                                                            ..........·. ,
,'                  '




                                                                                                                                                                             •I                            :1

                                                                                                                                                                                                           I
                                       CAUSE NO. -41!-1-'-0---'-ft J=--:.._9_-f-=2_~                                  'CHARGE                        ;/a5J?~ ~ /c.r
                                                                                                                                                                                                          II                                                             '

                                       THE STATE OF TEXAS                                                    §                        , £sj DISTRICT~~COURT                                                                                                          ;

                                       v~.                                                                   §                                     OF                                                     ~
                                                                                                                                                                                                          ~
                                                                                                                                                                                                                                                                     L,
                                                                                                                                                                                                                                                                                                          i-'
                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                  \                        '
                                                                                                                                                                                                                                                                                                           •.


                                       ,···~62 ~
                                                                                                                                                                                                          II
                                                                                                                                                                                                          :1
                                                                                                             §                                     HARRIS COUNlfi, TEXAS.

                                                                                                                                                                                                      ~--•,,.,__-..-.--,.
                                       Defenda            /
                                                                   .   ·~   ..                        CASE RESET-FORM                                                            • -·                                                                                                                    -i~'

                                                                                                                                                                                                      II                      '~·..-·
r,
                                                                                                                                                                ~ I J¥'                                                                                                  e;
E-              I



'                                                                                                                                                                                                                                                              at                             a.m.
                                                                                                                      li             J),A
                                                                                                                                                                                                      :r


                                                                                                                                                                                                     j!                         ~~--
                                                                                                                                                                                                                                    ';


                                                                                                                                                                                                                                                               ~     -/
                                                                                                                       I>( //~"1-hd.Ln-f-  •



                                                   Affidavit
                       Before    me,    the      undersigned   authority   personally    appeared

              ·z;k_e/ty &,dL- Wl'fJLf                 (your name),   who duly sworn,    deposed as

                                                                                   , I am over 18

      years of age, competent to make this affidavit and personally acquainted

      with the facts herein stated: (in the following space write the facts/your statement)


 ·. -;;; 7lvtta/7 WrlrP! ckly ~~':) ="'J-1;..,.,/ /~ A Jk,5 ~7 l)aJ~
 /o ~sf'7 /k:f df( ;q&itb.-----5/ !Jrfh tfl,/ "''Y~":> ef5.,__ &uy£,Jd
 rJ-        /ll fhy      t-)1'1'1-   ,.I jl(~mcb! rS ~ !J!c t-;M~ ~ Irk/
C(!J·vrf o(f-           5~ I 5T D/5~f

7h!V6L Ch~~'Js                       [)&t1,'6/




                                                                             Public In and for
                                                                           e State of Texas




       LL062-(01/06)
       /1